COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 KEITH BAXTER ALEXANDER,                                        No. 08-14-00102-CR
                                                §
                             Appellant,                           Appeal from the
                                                §
 v.                                                          371st Judicial District Court
                                                §
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                §
                             State.                               (TC# 1337633D)
                                                §

                                            §
                                          ORDER

        The Court GRANTS the State’s third motion for extension of time to file the brief until
                                            '
July 3, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE STATE’S
                                             '
BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Charles M. Mallin, the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before July 3, 2015.

       IT IS SO ORDERED this 4th day of June, 2015.

                                             PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.